DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Wrkich on September 6, 2022.
The application has been amended as follows: 
(i) In line 3 of [0358] of the Specification: replace “Catalyst I. A” with -- Catalyst I. B --.
(ii) Cancel claims 25-30.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
Martin et al. (US 2013/0090273) discloses a continuous two-stage oligomer polymerization process comprising (i) preparing an intermediate PAO dimer in the presence of metallocene catalyst, and (ii) contacting the dimer with an α-olefin monomer feedstock in the presence of an acid catalyst such as BF3 to provide an oligomer comprising a PAO trimer.  Martin’s continuous oligomerization process meets all of the limitations of instant claims except Martin’s PAO dimer does not meet the at least 96 mol% of vinylidene limitation of the instant claims.  On the other hand, Sato et al. (US 2008/0051588) demonstrates the preparation of 1-decene dimer with vinylidene as high as 97 mol % in the presence of a metallocene catalyst in Example 1, wherein dimerization is conducted at 20oC for 48 hrs with 83% dimer conversion.  Based Sato’s Example 1, one would not be motivated to conduct Sato’s dimerization continuously at a feeding rate of 100 g/hr. and employ Sato’s dimerization process to Martin’s trimer PAO preparation process.  In conclusion, the cited prior art does not teach or reasonably suggest the continuous trimerization process of the instant claims; therefore, claim 1 is in the condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763